Title: From Thomas Jefferson to Cabanis, 28 April 1788
From: Jefferson, Thomas
To: Cabanis, M.


          
            
              Monsieur
            
            à Paris ce 28me. Avril 1788.
          
          Monsieur Lambert de Frontignan, par une lettre en datte le 22me. Fevrier m’avoit pride vous payer la somme de 129.₶ pour cent bouteilles de vin qu’il avoit envoyà Monsr. le Comte de  Moustier en Amerique par mon ordre. Malheureusement sa lettre n’etoit pas encore arrivée la 3me. Mars quand je suis parti de Paris pour les Païs bas et l’Allemagne. Je la trouve ici à mon retour qui n’est que de 4. ou 5. jours. Je vous envois cette somme là Monsieur, et je vous prie d’etre assuré que ce n’auroit souffert un moment de retard si ce n’avoit eté pour mon absence, et d’agréer les sentimens d’estime et de consideration avec lesquelles j’ai l’honneur d’etre Monsieur votre tres humble et très obeissant serviteur,
          
            Th: Jefferson
          
        